Case 2:19-cv-00013-SPC-NPM Document 78 Filed 05/29/20 Page 1 of 2 PageID 452



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

FTF LENDING, LLC, a Delaware limited
liability company

               Plaintiff,

v.                                                   Case No.: 2:19-cv-13-FtM-38NPM

SOUTHWEST DEVELOPMENTS,
INC. and JASON MELOCHE,

              Defendants.
                                           /

                                           ORDER

       Before the Court is Plaintiff’s Unopposed Motion for Order Appointing a Master and

Conducting Foreclosure Sale of Real Property (Doc. 74). Plaintiff FTF Lending, LLC

requests the Court appoint a special master to conduct a foreclosure sale of a property

located in Bonita Springs. (Id., p. 1). The Court directed Plaintiff to propose a special

master to conduct the foreclosure sale and provide an affidavit from this individual

showing no basis for disqualification. (Id., p. 2). Plaintiff has complied. (See Docs. 76, 77).

       As explained in the May 20 Order (Doc. 75), FTF Lending obtained summary

judgment in its favor on April 1, 2020. (Doc. 70). As part of the summary judgment, the

Court entered a judgment of mortgage foreclosure on Count III of the Complaint as to the

property in Bonita Springs, Florida. (Doc. 70, p. 6). FTF Lending now seeks to enforce

that portion of the judgment.

       Pursuant to Federal Rule of Civil Procedure 53(a)(1)(C), a court may appoint a

master to “address pretrial and posttrial matters that cannot be effectively and timely

addressed by an available district judge or magistrate judge of the district.” “Absent a
Case 2:19-cv-00013-SPC-NPM Document 78 Filed 05/29/20 Page 2 of 2 PageID 453



basis for disqualification, federal courts routinely appoint special masters to conduct

foreclosure sales.” Stearns Bank Nat’l Ass’n v. Come Again, Inc., No. 8:15-CV-322-T-

30JSS, 2016 WL 695990, at *2 (M.D. Fla. Feb. 22, 2016) (citations omitted). Here, the

district judge and magistrate judge cannot timely address the foreclosure sale and,

therefore, an appointment of a special master is warranted.

       FTF Lending has proposed attorney Matthew P. Flores to be appointed special

master in this case. Mr. Flores provided an Affidavit (Doc. 77), and the Court is satisfied

that no basis exists for disqualification of Mr. Flores.

       Accordingly, it is hereby ORDERED:

       (1)    The Unopposed Motion for Order Appointing a Master and Conducting

              Foreclosure Sale of Real Property (Doc. 74) is GRANTED.

       (2)    The Court appoints attorney Matthew P. Flores as special master to conduct

              the foreclosure sale.

       (3)    The Clerk of Court is directed to add Matthew P. Flores to the docket as

              special master.

       DONE and ORDERED in Fort Myers, Florida on May 29, 2020.




                                             -2-
